Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon the ground that the allegations sought to be stricken out are irrelevant to plaintiffs’ cause of action, which is that of a creditor against officers and directors of a corporation for misappropriation of assets, and it is immaterial by what means the said officers and directors induced the stockholders to consent to the transfer of such assets. The practice is in accord with Hilton v. Carr (40 App. Div. 490, 493) and Bradley v. Sweeny, No. 1 (120 id. 315). Jenks, P. J., Thomas, Mills and Rich, JJ., concurred; Carr, J., not voting.